Case: 12-40324       Document: 00512118959         Page: 1     Date Filed: 01/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 21, 2013
                                     No. 12-40324
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BONNIE BURNETTE ERWIN,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; JODY R. UPTON, Warden,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:09-CV-127


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Bonnie Burnette Erwin, federal prisoner # 14289-
077, was convicted of several drug-related charges, and he is serving a sentence
of life without parole plus 105 years. Now, he challenges the district court’s
denial of his alleged 28 U.S.C. § 2241 petition and the denial of his request for
counsel. He also requests appointed counsel from this court.
       In his appellate briefs, Erwin raises several arguments concerning the
validity of his convictions and sentences as well as his entitlement to relief under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40324     Document: 00512118959      Page: 2   Date Filed: 01/21/2013

                                  No. 12-40324

the All Writs Act and various rules of civil and criminal procedure. He avers
that inaccurate information in his prison records is influencing the execution of
his federal sentence. These arguments are unavailing.
      To the extent that Erwin argues that his prison records are inaccurate,
this claim could sound in § 2241. See Young v. Parole Comm’n, 682 F.2d 1105,
1107 (5th Cir. 1982). However, because Erwin does not address the district
court’s analysis of this claim, he has not shown that the district court erred by
rejecting it. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Erwin’s remaining arguments likewise do not suffice
to show error in connection with the district court’s judgment.
      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a 28 U.S.C. § 2255 motion in the
sentencing court. Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).
A petition for a writ of habeas corpus filed pursuant to § 2241 is usually reserved
for challenges to the manner in which a sentence is being executed.
Reyes-Requena v. United States, 243 F.3d 893, 900-01 (5th Cir. 2001).
      Insofar as Erwin contends that his claims are properly brought in a § 2241
petition because he is challenging the execution of his sentence, this argument
is unavailing. Review of his filings shows that he is primarily seeking relief
based on alleged flaws in his convictions and sentences and is thus bringing a
challenge to the sentence itself, rather than its execution. Compare Gallegos-
Hernandez v. United States, 688 F.3d 190, 192-94 (5th Cir.), cert. denied, 2012
WL 4462145 (Oct. 29, 2012) (No. 12-6450). Additionally, Erwin has failed to
show that § 2255 is inadequate or ineffective, nor has he established that the
district court’s disposition of his § 2241 petition was in any way flawed. See
Reyes-Requena, 243 F.3d at 904. Erwin likewise has not shown that the district
court erred by denying his request for counsel, as he has not demonstrated that
the interests of justice require that he receive an attorney. See United States v.
Tubwell, 37 F.3d 175, 179 (5th Cir. 1994); Schwander v. Blackburn, 750 F.2d
2
    Case: 12-40324     Document: 00512118959      Page: 3    Date Filed: 01/21/2013

                                  No. 12-40324

494, 502 (5th Cir. 1985). The judgment of the district court is AFFIRMED, and
his request for appointed appellate counsel is DENIED.
      Previously, this court warned Erwin “that any further meritless attempts
to challenge either his convictions or sentences may result in the imposition of
sanctions.” United States v. Erwin, 242 F. App’x 200, 201 (5th Cir. 2007). He
failed to heed this warning. Consequently, Erwin is ORDERED to pay a $100
sanction to the Clerk of this Court. He is BARRED from filing any pleading in
this court or any court subject to this court’s jurisdiction challenging his
convictions and sentence until the sanction is paid in full, unless he first obtains
leave of the court in which he seeks to file the pleading. Finally, Erwin is
CAUTIONED that lodging future frivolous, repetitive, or otherwise abusive
filings in the district court or in this court will subject him to additional and
progressively more severe sanctions.




                                         3